
	

114 S765 IS: To appropriately determine the budgetary effects of energy savings performance contracts and utility energy service contracts. 
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 765
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2015
			Mr. Portman (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To appropriately determine the budgetary effects of energy savings performance contracts and
			 utility energy service contracts. 
	
	
		1.Certain energy contracts
 (a)DefinitionIn this section, the term covered energy savings contract means— (1)an energy savings performance contract authorized under section 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287); and
 (2)a utility energy service contract, as described in the Office of Management and Budget Memorandum on Federal use of energy savings performance contracting, dated July 25, 1998 (M–98–13), and the Office of Management and Budget Memorandum on the Federal use of energy saving performance contracts and utility energy service contracts, dated September 28, 2012 (M–12–21), or any successor to either memorandum.
 (b)EstimatesIn the Senate, for purposes of enforcing any point of order established under the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) or any concurrent resolution on the budget, any estimate by the Congressional Budget Office of the changes in budget authority, outlays, and revenues of a provision in a bill, joint resolution, amendment, conference report, or amendment between the Houses modifying the authority to enter, the scope or terms of, or the use of covered energy savings contracts shall—
 (1)record in the first year in which the authority would become effective, the changes in budget authority, outlays, and revenues (as estimated in accordance with paragraph (2)) of any modifications to the authority to enter the covered energy savings contracts;
 (2)in estimating the changes in budget authority, outlays, and revenues of the legislation, calculate the costs and savings arising from covered contracts on a net present value basis by adding market risk over the useful life of the services or product to the discount rate in section 502(5)(E) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)(E)); and
 (3)classify the effects of the provision to be changes in spending subject to the availability of appropriations.
 (c)Rule of constructionNothing in subsection (b) shall be construed to modify the methodology for estimating the changes in budget authority, outlays, and revenues of a provision that does not relate to covered energy savings contracts in a bill, joint resolution, amendment, conference report, or amendment between the Houses that contains a provision described in subsection (b).
 (d)Exercise of rulemaking powersCongress adopts the provisions of this section— (1)as an exercise of the rulemaking power of the Senate, and as such they shall be considered as part of the rules of the Senate and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and
 (2)with full recognition of the constitutional right of the Senate to change those rules at any time, in the same manner, and to the same extent as is the case of any other rule of the Senate.
				
